

116 HRES 229 IH: Expressing support for designation of the month of August as National Destroyer Recognition Month.
U.S. House of Representatives
2019-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 229IN THE HOUSE OF REPRESENTATIVESMarch 14, 2019Mr. Williams submitted the following resolution; which was referred to the Committee on Armed ServicesRESOLUTIONExpressing support for designation of the month of August as National Destroyer Recognition Month.
	
 Whereas the first United States torpedo boat destroyer was the USS Bainbridge (DD–1), placed in full commission on December 23, 1903;
 Whereas the United States Navy was the first service to respond in World War I after the United States declared war on Germany on April 6, 1917, when six destroyers from Destroyer Squadron 8, commanded by J.K. Taussig, arrived in Queenstown, Ireland, in May of that year;
 Whereas, during World War I, American destroyers prevented the loss of life or ship of 2 million men making the trans-Atlantic journey;
 Whereas in their 250 battles with German U-boats during World War I, American destroyers sunk 1 submarine, the U–58, and laid the groundwork for modern antisubmarine warfare;
 Whereas, between June 1942 and February 1945, 175 Fletcher class destroyers were built, and this class of ships is widely recognized as integral to the naval war effort in World War II;
 Whereas, during World War II, 19 Fletcher class destroyers were lost and 6 were damaged beyond repair;
 Whereas, during World War II, 44 Fletcher class destroyers earned 10 or more battle stars, 19 were awarded the Navy Unit Commendation, and 16 received the Presidential Unit Citation;
 Whereas following their service during World War II, 32 Fletcher class destroyers were transferred to the navies of America’s allies, including Argentina, Brazil, Chile, Colombia, Germany, Greece, Italy, Japan, Korea, Mexico, Peru, Spain, Taiwan, and Turkey;
 Whereas the largest Atlantic operation destroyers participated in during World War II was Operation Neptune, the naval component of Operation Overlord, the invasion of Europe, on June 6, 1944;
 Whereas, at Utah Beach, destroyers USS Fitch (DD–462), USS Corry (DD–463), and USS Hobson (DD–464) were the first ships of the invasion force to shell the shore;
 Whereas, at Omaha Beach, destroyers USS Baldwin (DD–624), USS Carmick (DD–493), USS Doyle (DD–494), USS Emmons (DD–457), USS Frankford (DD–497), USS McCook (DD–496), and USS Thompson (DD–627) shelled the enemy fortifications;
 Whereas, at the Battle of Leyte Gulf, the largest naval battle of World War II, two destroyers, the USS Hoel (DD–533) and the USS Johnston (DD–557) were lost;
 Whereas, at the Battle of Okinawa, destroyers were instrumental in providing radar picket protection to Okinawa Island, and out of 101 destroyers, destroyer minelayers, and destroyer minesweepers assigned to radar pickets, 10 were sunk and 32 were damaged by kamikaze attacks;
 Whereas a total of 76 United States destroyers were sunk during World War II; Whereas, during the Korean war, six United States destroyers, USS Collett (DD–730), USS De Haven (DD–727), USS Gurke (DD–783), USS Henderson (DD–785), USS Lyman K. Swenson (DD–729), and USS Mansfield (DD–728), were instrumental in clearing the beachhead prior to the amphibious assault at the Battle of Incheon, South Korea, in September 1950;
 Whereas, on August 2, 1964, the destroyer USS Maddox (DD–731) engaged in fire with North Vietnamese Navy torpedo boats and became the impetus for the Gulf of Tonkin Resolution;
 Whereas the USS Arleigh Burke (DDG–51) was commissioned on July 4, 1991, named after Admiral Arleigh Burke, the longest serving Chief of Naval Operations in the history of the United States Navy, and is the lead ship of the Arleigh Burke class of guided missile destroyers;
 Whereas, on October 12, 2000, the USS Cole (DDG–67) was attacked by terrorists while at anchor in Aden, Yemen, and 17 crewmembers were lost and 39 injured;
 Whereas, on November 29, 2003, the USS Cole (DDG–67) redeployed on its first overseas deployment following the attack;
 Whereas, on April 7, 2017, destroyers USS Ross (DDG–78) and USS Porter (DDG–71) fired a total of 59 Tomahawk land attack missiles on Syria’s air base at al-Shayrat, from the eastern Mediterranean Sea in response to Syria’s use of banned chemical weapons;
 Whereas destroyers remain a critical component of United States naval capability around the world, serving to protect the free flow of commerce, reassure America’s allies and partners, and deter acts of aggression against American and allied forces; and
 Whereas the establishment of the month of August as National Destroyer Recognition Month will recognize the important contributions that United States destroyers and those sailors serving aboard them have made to naval warfare and American military success: Now, therefore, be it
	
 That the House of Representatives— (1)supports the designation of National Destroyer Recognition Month;
 (2)supports those who have served and currently serve aboard United States destroyers; (3)supports the role of destroyers in the naval war arsenal and their importance to America’s national security; and
 (4)calls on the people of the United States, including veteran groups, State and local officials, and interested groups to observe National Destroyer Recognition Month with appropriate programs and activities that promote awareness of the contribution of United States destroyers and their crews.
			